Citation Nr: 1242754	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-20 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a low back disorder. 

2.  Whether new and material evidence has been received to reopen the claim of service connection for a neck disorder. 

3.  Whether new and material evidence has been received to reopen the claim of service connection for a bilateral knee disorder. 

4.  Whether new and material evidence has been received to reopen the claim of service connection for right foot disorder, claimed as sprain. 

5.  Whether new and material evidence has been received to reopen the claim of service connection for residual lacerations of the arms and legs. 

6.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The Veteran served on active duty from May 1958 to May 1961. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in December 2008 and September 2010 that denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Review of the record reflects that the Veteran retired early and was awarded disability benefits by the Social Security Administration (SSA) in August 1998.  See SSA correspondence dated in December 1996; see also SSA Inquiry dated December 2006.  There is no indication that the RO has attempted to obtain the Veteran's SSA file.  It is also not clear whether these records contain evidence pertaining to the claims on appeal.  However, since there is no indication to the contrary, the Board concludes that a remand is necessary to obtain any SSA determination and medical records associated with the determination.  

Once VA is put on notice that the Veteran is in receipt of SSA benefits, VA has a duty to obtain the records associated with that decision.  Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Indeed, the Veteran's SSA records may be relevant to the claims to reopen, as they may constitute new and material evidence upon which the claims may, at the very least, be reopened.  See Graves v. Brown, 8 Vet. App. 522, 524-25 (1996) (holding that, where the VA is on notice of the existence of evidence that might constitute new and material evidence to reopen a claim, the VA should inform the Veteran to submit it and assist him, where possible, in obtaining it); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  

The Veteran's SSA records are potentially relevant not only to his new and material evidence claims, but also his claim for entitlement to service connection for hearing loss.  Accordingly, any SSA determination, and the medical records associated with that determination, must be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, including the medical evidence used to determine disability eligibility.  If no SSA records are available, it should be so noted in the claims file. 

2.  After the development requested above has been completed, the AMC/RO should again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished Supplemental Statement of the Case and given the opportunity to respond thereto. 


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

